internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------- --------------------------- --------------------- ---------------------------------- attn ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-133560-18 date date re ----------------------------------------------------------------- legend --------------------- decedent trust --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- beneficiary son grandson granddaughter court year year date date date date date ------------------------ ------------------------ ------------------------------ ------------------------------ --------------------------------------------------------------------------------- ------ ------------------ -------------------- ------------------ ----------------------- ----------------------- ------------------ dear -------------- this letter responds to your letter dated date submitted by your authorized representative requesting generation-skipping_transfer gst tax rulings with respect to a judicial construction and modification of trust decedent died testate on date a date prior to date under the terms of decedent’s last will and testament a_trust trust was created for the primary benefit of decedent’s grandson beneficiary under the terms of trust all the trust income was to be distributed to beneficiary for life and upon beneficiary’s death to plr-133560-18 beneficiary’s living issue per stirpes distributions of principal were not permitted trust terminates upon the earlier of two dates the date that i sec_21 years after beneficiary’s death or the date that the youngest of beneficiary’s issue reach the age of upon trust’s termination the trustee is to distribute the trust corpus to beneficiary’s then-living issue per stirpes in year beneficiary and the trustee of trust petitioned court to modify trust at that time beneficiary had one son son and two grandchildren grandson and granddaughter all of whom were over the age of accordingly under the terms of trust as of year trust was to terminate upon beneficiary’s death and the assets of trust were to be distributed outright to son if living pursuant to a court order dated date trust was modified and any outright distribution to son upon termination was instead to be held in further trust for son’s lifetime benefit under the new terms of trust the trustee had absolute discretion to pay income or corpus to or for the benefit of son and at the death of son distribute one half of the trust to grandson if living in a separate trust otherwise to his estate and one half to granddaughter if living in a separate trust otherwise to her estate_trust as modified also directed the trustee to consider before making a distribution whether a beneficiary was a substance abuser and if the trustee so suspects to request that the beneficiary submit to testing and treatment any treatment costs are to be charged first against income and then principal beneficiary died on date survived by son son died on date survived by grandson and granddaughter in year the trustee petitioned court to further construe trust to clarify that son has a general_power_of_appointment over the assets in trust such clarification ensures that the assets of trust will be taxed as part of son’s gross_estate and that there will be no extension of the time for vesting under the original terms of trust pursuant to a court order dated date trust was clarified to state that son has a general_power_of_appointment over the assets of trust the order further provides that trust is not required to file annual accounts or final accounts with the court insofar as such accountings are no longer necessary it has been represented that no additions have been made to trust after date you have requested a ruling that after the judicial construction and modifications to the administrative and dispositive provisions of trust trust remains exempt from the application of the gst tax and that no distributions during the term of trust or upon final termination will be subject_to gst tax plr-133560-18 law and analysis sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the gst provisions if plr-133560-18 the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that plr-133560-18 the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case an examination of the documents together with state law confirms that decedent intended to give son a power_of_appointment and the date order clarified such right further the court order providing that no annual accounts or final accounts were required is administrative in nature under sec_26_2601-1 and will not be considered to shift a beneficial_interest to a lower generation in the trust see sec_26_2601-1 example because the assets are to be included in son’s gross_estate son is now treated as the owner for gst purposes accordingly after the judicial construction and modifications to the administrative and dispositive provisions of trust trust remains exempt from the application of the gst tax and no distributions during the term of trust or upon final termination will be subject_to gst tax in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-133560-18 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures
